DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/24/2020 and 04/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 22 is objected to because of the following informalities: 
Claim 22 is dependent of claim 19 which is a device claim but it is said on the claim that “the method of claim 19”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 16-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over FONG et. al. (US 20190354787 A1), hereinafter referred to as Fong and YIN et. al. ("Designing ECG-based Physical Unclonable Function for security of Wearable Device" NPL (IDS)), hereinafter referred to as Yin.

Regarding Claim 1:  Fong teaches a method for biometric authentication, the method comprising: 
generating a biometric feature vector from biometric data, the biometric feature vector identifying a user ([Para 0018], extracting a plurality of feature vectors from the biometric data…extraction of one or more feature vectors from biometric data of a particular user);
generating a secret key based on the biometric feature vector and the [hardware-specific] feature vector ([Para 0043], the key generator 240 derives an authentication key from the feature vectors outputted by the neural network 220).
Fong fails to teach generating a hardware-specific feature vector;
However, Yin teaches generating a hardware-specific feature vector (Page 3509, Para 6-7, ECG-based PUFs); 
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a hardware-specific feature vector as suggested by Yin with the invention of Fong that drives authentication key from neural network feature vectors in order to generate a secret key using both the biometric and hardware feature vectors and authenticate including the device information for integrity [See Yin, (Page 3509, Para 6-7)].

Regarding Claim 2:  Fong and Yin teach the method of claim 1. 
Fong also teaches wherein generating the biometric feature vector comprises producing a multi-bit randomized number from the biometric data which differentiates between different users (Para [0058-0059], in order to learn and extract features that are maximally different for different individuals (inter-subject) and minimally different for the same individual (intra-subject) over time, a cost function can be based on the intra-subject similarity distribution and standard deviation as well as the inter-subject similarity distribution and standard deviation. Using such cost function to train the last hidden layer, the extracted feature vectors 136 can differentiate a third part from an authorized user and recognize the authenticated user over time even though certain biometric data of the authenticated user have time-varying characteristics).

Regarding Claim 3:  Fong and Yin teach the method of claim 2. 
Fong also teaches, wherein generating the biometric feature vector further comprises applying a learning algorithm trained to generate the multi-bit randomized number unique to each of the different users (Para [0058-0059, 0076], n order to learn and extract features that are maximally different for different individuals (inter-subject) and minimally different for the same individual (intra-subject) over time, a cost function can be based on the intra-subject similarity distribution and standard deviation as well as the inter-subject similarity distribution and standard deviation. Using such cost function to train the last hidden layer, the extracted feature vectors 136 can differentiate a third part from an authorized user and recognize the authenticated user over time even though certain biometric data of the authenticated user have time-varying characteristics… the multi-factor authentication disclosed herein can also use a randomized key generated from the feature vectors as one factor for authenticating the user).

Regarding Claim 4:  Fong and Yin teach the method of claim 1. 
Fong also teaches further comprising receiving the biometric data through a biometric sensor (Fig 9, 0067, During the enrollment phase, the user 111 accesses the user equipment 110-k held by the case 120-k as usual, while the sensors 125 and/or 118 record the biometric data and generate signals).

Regarding Claim 5:  :  Fong and Yin teach the method of claim 4. 
Yin also teaches wherein the biometric data comprises cardiac data and the biometric sensor comprises at least one of an electrocardiography (ECG) sensor or a photoplethysmography (PPG) sensor. (Page 3510, [col. 1, Para 1-4], ECG feature extraction framework that includes signal processing techniques and a novel neural network training algorithm whose cost function is directly governed by the similarity or distance between individuals' ECG features… [Section IIA], A non-invasive single-lead ECG sensor acquires and digitizes raw ECG data at 250 Hz. A 256-tap noise rejection filter (NRF) with cut-off frequency of 1-40 Hz attenuates high frequency noises such as power-line noise and rejects DC wandering of the raw ECG signal).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify biometric data and sensor as suggested by Yin with the invention of Fong in order to collect biometric data through the sensors (See Yin, [Page 3510, Para 1-4, Section IIA]). 

Regarding Claim 6:  Fong and Yin teach the method of claim 1 
Yin also teaches wherein the hardware-specific feature vector comprises a physical unclonable function (PUF) vector (Page 3509, Fig 1, ECG signal processing and neural network based feature extraction for authentication and PUF key generation). 


Regarding Claim 7:  Fong and Yin teach the method of claim 1. 
Fong also teaches, wherein the secret key is generated to register the 30user as a registered user (Para [0043, 0067], FIG. 9 is a simplified block diagram of biometric identity and authentication performed on the active case 120 during registration, in accordance with some embodiments. Prior to performing the authentication, a case, e.g., case[k] has the neural network (e.g., the neural network 220) installed on the case 120-k.).

Regarding Claim 8:  Fong and Yin teach the method of claim 1. 
Fong also teaches wherein the secret key is generated to authenticate a registered user (Para [0043, 0067], the key generator 240 derives an authentication key from the feature vectors outputted by the neural network 220. For example, upon obtaining feature vectors from the neural network 220, the key generator 240 takes the most significant bits of the features of the obtained feature vectors, and generates a bit stream. The bit stream provides a random number that can be used as a secret key for authentication).

Regarding Claim 9:  Fong and Yin teach the method of claim 8.
Fong also teaches wherein when authenticating the registered user, 5the biometric feature vector is extracted over fewer samples of the biometric data than during registration (Fig 10, Para [0068-78], the method 1000 further includes conditioning the biometric data, including filtering the biometric data to remove outliers and normalizing the biometric data, as explained above with reference to FIGS. 2 and 3. In some embodiments, as represented by block 1014, the method 1000 includes receiving trained neural network parameters 135 from a remote feature extractor (e.g., the neural network 134 on the server 130) and stores the trained neural network parameters 135 as the neural network parameters 222 on the case 120. In some embodiments, as represented by block 1016, the method 1000 includes using an authentication neural network (e.g., the neural network 220) for extracting a plurality of feature vectors from the biometric data using the locally stored neural network parameters 222. In some embodiments, the plurality of feature vectors extracted by the authentication neural network 220 are associated with a plurality of identifiability scores).

Circuit claim 10 is drawn to the circuit of using the corresponding method claimed in claim 1. Therefore, circuit claim 10 correspond to method claim 1 and is rejected for the same reasons of obviousness as used above.

Regarding Claim 11:  Fong and Yin teach the circuit of claim 10. 
Fong also teaches wherein the processor comprises a learning 20algorithm implemented on a neural network to extract the biometric feature vector (Fig 1).

Regarding Claim 12:  Fong and Yin teach the circuit of claim 10. 
Fong also teaches wherein the neural network is capable of differentiating between biometric signals of different users (Fig 1, para [0058-0059, 0065] As represented by block 810, the method 800 includes obtaining biometric data from a plurality of sources used by a plurality of users, e.g., N cases 120 with each case holding one user equipment 110 used by a respective user 111, FIG. 1. As represented by block 820, in some embodiments, the method 800 includes conditioning the biometric data, which further includes filtering the biometric data to remove outliers and normalizing the biometric data. In some embodiments, as represented by block 830, the method 800 includes a neural network training process in order to extract feature vectors 136 and generate trained neural network parameters 135).

Regarding Claim 13:  Fong and Yin teach the circuit of claim 10. 
Fong also teaches wherein the neural network comprises at least one hidden layer for extracting the biometric feature vector (Para [0040], the neural network 220 includes a plurality of layers 224, including an input layer coupled to receive the conditioned signal from the conditioning unit 210, and a number of layers adjacent the input layer, e.g., hidden layer(s) adjacent the input layer and an output layer adjacent the hidden layer).

Regarding Claim 16:  Fong and Yin teach the circuit of claim 13.
Yin also teaches 5the neural network does not have an output layer (Page 3510, one way of performing authentication or PUF key generation is to use the extracted features at the last hidden layer, instead of the output layer); and 
the biometric feature vector is based on values of a last layer of the at least one hidden layer (Fig 4, Page 3511, Using the trained NN, in the testing phase, the feature vectors (FVs) are obtained from the final hidden layer output).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention for proper random test and better performance (See Yin, [Abstract]). 

Regarding Claim 17:  Fong and Yin teach the circuit of claim 16.
Yin also teaches wherein the neural network is trained by minimizing 10an application-specific cost function formulated as:

    PNG
    media_image1.png
    52
    217
    media_image1.png
    Greyscale


wherein untra is a mean of an intra-subject cosine similarity distribution, unter is a mean of an inter-subject cosine similarity distribution, antra is a standard deviation of the intra-subject cosine similarity distribution, and anter is a standard deviation of the inter-subject cosine similarity distribution (Page 3510-3511, section II(B)).

Regarding Claim 19:  Fong teaches a device, comprising: a memory; and
a processor coupled to the memory (Para [0018], a method (e.g., for training of a neural network) is performed at a device with one or more processors and a non-transitory memory storing instructions for execution by the one or more processors), and 
configured to: receive biometric data ([Para 0018]);
extract a biometric feature vector unique to a user from the 25biometric data ([Para 0018], extracting a plurality of feature vectors from the biometric data…extraction of one or more feature vectors from biometric data of a particular user);
authenticate the user based on the biometric feature vector and the hardware-specific feature vector (Fig 8, 9; Para [0040-0042, 0049], he feature vectors 136, which include the identifiability scores 362 for the corresponding feature vectors 360, and the neural network parameters 135 are then used for authentication).
Fong fails to teach to generate a hardware-specific feature vector.
However, Yin teaches generate a hardware-specific feature vector (Page 3509, Para 6-7, ECG-based PUFs);
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a hardware-specific feature vector as suggested by Yin with the invention of Fong in order to authorize the appropriate user [See Yin, (Page 3509, Para 6-7)].

Regarding Claim 20:  Fong and Yin teach the device of claim 19.
Yin also teaches wherein the device is a wearable device (Page 3509, section I, Using the ECG sensors on such wearable devices, prior works [4-8] explored using ECG as a biometric modality for authentication, to enhance the security of the device). 

Regarding Claim 21:  Fong and Yin teach the device of claim 20.
Yin also teaches wherein the wearable device comprises a cardiac sensor configured to provide the biometric data of the user (Page 3510, Section IIA, non-invasive single-lead ECG sensor acquires and digitizes raw ECG data at 250 Hz.).

Regarding Claim 22:  Fong and Yin teach the method of claim 19.
Yin also teaches wherein the hardware-specific feature vector comprises a physical unclonable function (PUF) vector. (Page 3509, Fig 1, ECG signal processing and neural network based feature extraction for authentication and PUF key generation).


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over FONG et. al. (US 20190354787 A1), hereinafter referred to as Fong and SELINGER et. al. (US 20180307912 A1), hereinafter referred to as Selinger. 

Regarding Claim 14:  Fong and Yin teach the circuit of claim 13.
Fong and Yin fail to teach that at least one hidden layer is a fully 30connected layer. 
However, Selinger teaches at least one hidden layer is a fully 30connected layer (Para [0091-0092], Discriminative training with a backpropagation algorithm that is efficient even when the networks are sparse and that generates useful internal representations of incoming data in hidden layers of neural networks. [0092] Deep learning feedforward networks that alternate convolutional layers and max-pooling layers, topped by several fully connected or sparsely connected layer followed by a final classification layer, wherein training is usually done without any unsupervised pre-training).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a hidden layer as suggested by Selinger with the combined inventions of Fong and Yin in order to assess that the hidden layer is fully connected (See Selinger [0091-0092]). 

Regarding Claim 15:  Fong and Yin teach the circuit of claim 13.
Fong and Yin fails to teach that wherein the at least one hidden layer is a sparsely connected layer. 
However, Selinger teaches at least one hidden layer is a sparsely connected layer (Para (0091-0092) Discriminative training with a backpropagation algorithm that is efficient even when the networks are sparse and that generates useful internal representations of incoming data in hidden layers of neural networks. [0092] Deep learning feedforward networks that alternate convolutional layers and max-pooling layers, topped by several fully connected or sparsely connected layer followed by a final classification layer, wherein training is usually done without any unsupervised pre-training).
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a hidden layer as suggested by Selinger with the combined inventions of Fong and Yin in order to assess that the hidden layer is sparsely connected (See Selinger [0091-0092]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over FONG et. al. (US 20190354787 A1), hereinafter referred to as Fong, YIN et. al. ("Designing ECG-based Physical Unclonable Function for security of Wearable Device" NPL (IDS)), hereinafter referred to as Yin, and LIU et. al. (“A Data Remanence based Approach to Generate 100% Stable Keys from an SRAM Physical Unclonable Function” NPL (IDS)), hereinafter referred to as Liu. 

Regarding Claim 18:  Fong and Yin teach the circuit of claim 10, 
Yin also teaches wherein the hardware-specific feature  (Page 3509, Fig 1, ECG signal processing and neural network based feature extraction for authentication and PUF key generation).
Yin fails to teach the circuitry comprises static random-access memory (SRAM) configured to generate a physical unclonable function (PUF) vector. 
However, Liu teaches the circuitry comprises static random-access memory (SRAM) configured to generate a physical unclonable function (PUF) vector (Page 1, Abstract, and Section I, Col 2, SRAM is an attractive option for weak PUFs [4] since it is readily available in digital processors. Compared to dedicated PUFs such as arbiter PUF or ring oscillator PUF, the amount of effort needed to implement an SRAM PUF is negligible). 
Given the teachings as a whole, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to specify a SRAM as suggested by Liu with the combined inventions of Fong and Yin in order to generate the physical unclonable function through the SRAM (See Liu, [Page 1, Abstract, and Section I, Col 2]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED JAMIL RAHMAN whose telephone number is (571)272-2272. The examiner can normally be reached M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MUHAMMED JAMIL RAHMAN/              Examiner, Art Unit 2497                                                                                                                                                                                          /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497